Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 1/15/2021 has been entered. 


Election/Restrictions    
2.         Claims 12-16, 19 and 21-25 are allowable. The restriction requirements of claims 1-2, 4, 7-11 and 17-18 as set forth in the Office action mailed on 02/28/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-II, Ia-Ic and IIa-IIb mailed on 02/28/2018 has been withdrawn and claims 1-2, 4, 7-11 and 17-18 no longer withdrawn from consideration because the claim(s) requires all the limitations of an 

Reasons for Allowance              
        Claims 1-2, 4, 7-19 and 21-25 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the second handle detachably coupled to the first handle, in combination with other limitations set forth in claims 12 and  19.

              Regarding claims 12 and 19, Ohlrich Michael (WO 2015175465 A1) and Mandeville et al. (2016/0368155), alone or in combination as applied to the rejection of the claims in the Final Rejection mailed on 11/05/2020, fail to teach above-mentioned limitations set forth in claims 12 and 19.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 12 and 19.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    May 20, 2021